Citation Nr: 0414032	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma as 
secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse and his Son


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to July 
1948.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2003, it was remanded to the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO) for the purpose of ascertaining the 
desire of the veteran with respect to a hearing before the 
Board.  

In August 2003, the veteran appeared at a travel Board 
hearing at the RO before the undersigned.  The transcript of 
that hearing has been associated with the claims file, and 
the case is ready for further appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  


In the course of his August 2003 hearing, the veteran 
indicated that he had received ongoing treatment, including 
recent treatment, for the disorder at issue from two specific 
physicians, Dr. G. D. Monheit, and Dr. J. M. Krell.  The most 
recent treatment records from those physicians contained in 
the claims file are dated in 1999 and 2001, respectively.  

Furthermore, the veteran's representative indicated at the 
hearing that an opinion supporting the veteran's claim was 
going to be requested from the veteran's current 
dermatologist, Dr. Monheit.  

The referenced opinion has not heretofore been secured by VA.  
It is incumbent upon VA to assist the veteran in obtaining 
treatment records and medical evidence, the possible location 
of which has been specifically identified by the veteran in 
order to fully determine the etiology of the disability at 
issue.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  



Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

The VBA AMC should categorically ensure 
that the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

In particular, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran has been basal cell carcinoma that 
is related to his period of service.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran has basal 
cell carcinoma due to radiation exposure.  
The letter should also specifically ask 
the veteran if he has in his possession 
any medical opinion letters from Dr. 
Monheit in support of his claim.  

This letter from the VBA AMC should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  

3.  After obtaining all necessary 
authorizations and releases, the VBA AMC 
should attempt to obtain copies of the 
veteran's recent treatment records from 
Dr. G. D. Monheit, and Dr. J. M. Krell.  
The most recent treatment records from 
those physicians contained in the claims 
file are dated in 1999 and 2001, 
respectively.  All records obtained 
should be associated with the claims 
file.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for basal cell 
carcinoma as secondary to radiation 
exposure.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


